ON APRLICATION EOR REHEARING.
FEICK, J.
Counsel for appellant have filed a petition for a rehearing. Tbe only reason assigned why tbe petition should be granted is that tbe statement contained in tbe last paragraph of the majority opinion, namely, that “tbe validity of tbe ordinance in question would not necessarily depend upon what tbe result of tbe election was,” is erroneous. Counsel criticise that statement, and they insist that, unless tbe city authorities bad tbe power to pass tbe ordinance in question, tbe same would be void and of no effect.
For tbe purposes of this decision we shall concede that counsel are correct, and that tbe statement aforesaid may be, and perhaps is, too sweeping. We, however, did not deem what is contained in tbe statement as controlling, and do not do so now. So as to avoid all misunderstanding we now withdraw tbe statement from tbe opinion, and shall consider it of no force or effect.
9 In doing so, tbe result reached in tbe opinion aforesaid must still be tbe same. As we pointed out in that opinion, tbe election to determine whether tbe respondent city should be wet or dry was to be held under a mandatory statute and at a time therein fixed. We are bound to presume that tbe election was held at tbe time and for tbe purpose specified in tbe statute. We must further presume that tbe ordinance in question was passed regularly and pursuant to law or tbe power vested in tbe city authorities of American Fork City. These presump*250tions must prevail until tbe contrary is made to appear. It was alleged in and proved under tbe complaint filed against appellant that be bad violated tbe provisions of said ordinance, and be was accordingly adjudged guilty. Altbougb lack of power to pass tbe ordinance is not made apparent upon tbe face thereof, and altbougb there is not in tbe record before us a scintilla of proof or evidence tending to show that tbe ordinance is invalid because tbe authorities of American Fork City bad no power to adopt it, yet appellant insists now that the ordinance is invalid for tbe reason that American Fork City lacked tbe power to adopt it.
10 It is a familiar rule of law that, where cities are given general power to pass an ordinance upon a given subject, tbe presumption prevails that ordinances passed upon that subject are valid until tbe contrary is made to appear and that the burden of showing their invalidity is upon tbe person assailing them. After alluding to this presumption tbe author of McQuillin’s Mun. Ords. sec. 384 says:
“Therefore, the general rule is that, when the validity of an ordinance is called in question, the burden is upon the party who denies the validity to demonstrate it by proper proof, as where the question of the lack of power to enact is raised.”
That is tbe precise question that is raised here.
Tbe doctrine stated above is illustrated in the case of Haywood v. New York C. & H. R. R. Co., 59 Hun, 617, 13 N. Y. Supp. 177, where it is held that, where an ordinance could be passed and enforced only in cities of over 50,000 inhabitants, tbe ordinance would be held valid, and would be enforced in tbe absence of evidence that tbe city passing tbe same did not have as many as 50,000 inhabitants. Tbe power to enact tbe ordinance was, therefore, presumed to exist, and such is tbe general rule. Nor can we see any good reason why tbe rule is not a reasonable and proper one.
In Harmon v. City of Chicago, 140 Ill. 374, 29 N. E. 732, tbe rule in tbe beadnote is stated thus:
*251“As the burden of showing the invalidity of a statute or an ordinance is upon him who asserts it, the intendments will all be against him, and, in the absence of evidence on the subject, the facts necessary to establish their validity will be presumed to exist.”
Tbe law is also stated to be such, in 1 Smith on the Modern Law of Municipal Corporations, section 501.
In our judgment it would not only be a very strange, but an impracticable and oppressive rule which would require the municipalities of this state to prove that they had the power to pass the ordinance, and that the power had been regularly exercised every time they undertook to enforce such ordinances in their own courts. Where the municipalities are given general powers to pass ordinances .on given subjects, the presumption prevails that they did not transcend their powers, and that they exercised them legally and regularly in passing the ordinances, until the contrary is made to appear.
11 This action was • commenced in the local'court of American Fork City, and if the appellant desired to assail the power of the city to pass the ordinance he should have done so in that court, or at least should have assailed it in the district court, where the case on appeal was tried de novo. That question cannot be raised for the first time in this court, unless, perhaps, where it appears on the face of the ordinance that the city exceeded its powers in passing it. It has, however, been held that, in case an ordinance cannot become effective until it is ratified or approved by the voters of the city passing it at an election to be held for that purpose, then before the ordinance can be enforced it must be proved that it has been ratified or approved as required by law! (See Schott v. People, 89 Ill. 199.) It requires but slight reflection to make clear that such a rule in no way affects the general rule we have referred to, nor in any way is contrary to the general rule laid down by the same court in Harmon v. City of Chicago, supra. We are.also aware that there are some cases to the effect that, in enforcing ordinances which are passed pursuant to elections held under local *252option laws, it must be shown that the election was duly held, and wbat the result thereof was. These cases, however, cannot control. The question as it arises here is one of presumption of regularity and power. The burden to overcome that presumption is upon the defendant, and, since he has offered no evidence of any kind or character to overcome it, it prevails against him, and we are bound to hold that, upon the ground now urged, the ordinance cannot be assailed here. The question, therefore, is not one of taking judicial notice of what the result of the local election was, but it is one of presumption by which we are bound to presume until the contrary is shown that the city authorities of American Fork Oity acted regularly and within their legal powers in adopting the ordinance in question. It is clear, therefore, that our statement in the last paragraph of the original opinion is not important, and in no way affects pr can affect the result.
The petition for a rehearing should be, and it accordingly is, denied.
McOARTY, O. J., and STRATJP, J., concur.